Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 12/28/2021.
In the Instant Amendment, Claim(s) 1, 3, 5 and 7  has/have been amended; Claim(s) 2 and 4 was/were cancelled; Claim(s) 8-16 has/have been added; Claim(s) 1 and 7 is/are independent claims. Claims 1, 3 and 5-16 have been examined and are pending in this application.
The objection to the title and the 112f claim interpretation are withdrawn because of the amendments and the persuasive arguments in the remarks (page 7).

Information Disclosure Statement
The information disclosure statement submitted on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 7-9) that Wise fails to disclose various features recited in Applicant's amended claim 1. For example, Wise at least fails to disclose "the additional data includes information regarding imaging in the image sensor," and "the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors," as claimed by Applicant. The Action cites 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Wise does disclose or teach wherein the additional data includes information regarding imaging in the image sensor, and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; combining the region images [A0…B1…C1…Clast] based on the ROI information by matching/arranging/aligning signal levels/data of the region images [A0…B1…C1…Clast] to their locations in order to assemble/combine the region images into a combined image for each camera). For the reasons above, the Examiner respectfully submits that Wise does teach the features as claimed in claims 1 and 7.

Claim Objections
Claims 11, 12, 14 and 15 are objected to because of the following informalities:
Claims 11 and 14 are suggested to add a missing period at the end of the claims.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depending from non-existing claim 17 renders the claim indefinite.  It appears that claim 14 depending from claim 1 is what the Applicant intended. It is suggested to be amended so.
Claim 15 is also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wise (US 2019/0149751).
Regarding claim 1, Wise teaches An image processing apparatus, comprising:
communication circuitry (102) configured to communicate with each of a plurality of image sensors (cameras 101) configured to transmit, in respectively different packets (Figs. 3B, 6), additional data including region information (ROI information: ID , coordinates, size …) corresponding to a region set (A, B, C) with respect to a captured image for each region and region image data (A0…B1…C1…Clast) indicating an image for each row corresponding to the region (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076); and
processing circuitry (102) configured to process, in association with each region, the region image data acquired from each of the plurality of image sensors based on the region information included in the additional data acquired from each of the plurality of image sensors, wherein the region information includes a part of or all of identification information of the region, information indicating a position of the region, and information indicating a size of the region (the ROI information: ID , coordinates, size …) (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange them to their locations of how they were captured by the cameras), and
wherein the processing circuitry is configured to combine images indicated by the region image data acquired from each of the plurality of image sensors for each region (Figs. 1, 3A, 3B, 6; paras. 0036-
wherein the additional data includes information regarding imaging in the image sensor, and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; combining the region image data [A0…B1…C1…Clast] based on the ROI information by matching/arranging/aligning signal levels of the region image data [A0…B1…C1…Clast] to their locations in a combined image for each camera).

Regarding claim 3, Wise teaches the image processing apparatus according to claim 1, wherein the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by aligning relative positions of the images (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange/align them to their locations of how they were captured by the cameras).

Regarding claim 5, Wise teaches the image processing apparatus according to claim 1, wherein the communication circuitry is configured to switch among image sensors that are communication objects (Fig. 1; paras. 0036-0038; communication unit 102 can communicate/switch among multiple cameras 101).

Regarding claim 6, Wise teaches the image processing apparatus according to claim 1, wherein the packet is a long packet of MIPI (Mobile Industry Processor Interface Alliance) (Figs. 3B, 6; paras. 0049-0051).

Regarding claim 7, Wise teaches An image processing system, comprising:
a plurality of image sensors (cameras 101) configured to transmit, in respectively different packets (Figs. 3B, 6), additional data including region information (ROI information: ID , coordinates, size …) corresponding to a region set (A, B, C) with respect to a captured image for each region and region image data (A0…B1…C1…Clast) indicating an image for each row corresponding to the region (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076); and
an image processing apparatus (102-106), wherein the image processing apparatus includes:
communication circuitry configured to communicate with each of the plurality of image sensors (cameras 101); and
processing circuitry configured to process, in association with each region, the region image data acquired from each of the plurality of image sensors based on the region information included in the additional data acquired from each of the plurality of image sensors, wherein the region information includes a part of or all of identification information of the region, information indicating a position of the region, and information indicating a size of the region (the ROI information: ID , coordinates, size …) (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange them to their locations of how they were captured by the cameras), and
wherein the processing circuitry is configured to combine images indicated by the region image data acquired from each of the plurality of image sensors for each region (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange them to their locations of how they were captured by the cameras),
the additional data includes information regarding imaging in the image sensor, and the processing circuitry is configured to combine images indicated by the region image data of an object to 

Regarding claims 8-10, claims 8-10 reciting features corresponding to claims 3, 5 and 6 are rejected for the same reasons above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2019/0149751) In view of Adcock et al (US 10,009,551).
Regarding claim 11, Wise teaches everything as claimed in claim 7, but fails to teach
wherein the matching of the signal levels is performed by obtaining a correction gain for correcting respective sensitivity ratios of the image sensors.

wherein the matching of the signal levels is performed by obtaining a correction gain for correcting respective sensitivity ratios of the image sensors (Figs. 1, 6; col. 6, lines 53-67; col. 8, lines 4-21; col. 10, lines 26-35; applying correction gains to images captured from two different sensitivity setting cameras to correct the sensitivity differences between the two cameras and smoothly match signal levels from one image to another before combining the two corrected images into a panoramic image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in Wise to have wherein the matching of the signal levels is performed by obtaining a correction gain for correcting respective sensitivity ratios of the image sensors for correcting sensitivity differences between two cameras so that a good panoramic image can be obtained yielding a predicted result.

Regarding claim 12, the combination of Wise and Adcock teaches everything as claimed in claim 11. In addition, Adcock teaches wherein the respective sensitivity ratios are based on photoelectric conversion ratios of the image sensors (col. 6, lines 53-67; col. 1, lines 50-65; one camera has a camera exposure value of 1 and another camera has a camera exposure value of 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in the combination of Wise and Adcock to have wherein the respective sensitivity ratios are based on photoelectric conversion ratios of the image sensors for using different sensor conversion ratios of different cameras to acquire different images and correcting sensitivity differences between two cameras so that an improved panoramic image can be obtained yielding a predicted result

Regarding claim 13, Wise teaches everything as claimed in claim 7, but fails to teach
wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information.
However, in the same field of endeavor Adcock teaches
wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information (Figs. 1, 6; col. 6, lines 53-67; col. 8, lines 4-21; col. 10, lines 26-35; after matching signal levels of two images captured from two different sensitivity setting cameras by determining correction gains for correcting the sensitivity differences between the two cameras, combining right position of the left image to left position of the right image using the correction gains or the exposure values as “correction control information” by overlapping/aligning the right position of the left image to the left position of the right image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in Wise to have wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information using different sensor conversion ratios of different cameras to acquire different images and correcting sensitivity differences between two cameras so that an improved panoramic image can be obtained yielding a predicted result.

Regarding claims 14-16, claims 14-16 reciting features corresponding to claims 11-13 are also rejected for the same reasons above, respectively.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2019/0149751) In view of Official Notice (MPEP § 2144.03).
Regarding claim 13, Wise teaches everything as claimed in claim 7, but fails to teach 
wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art before the effective filing date of the claimed invention that “wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information” (it is notoriously well known in the art for combining two images captured with different settings to create a composite image having better focus and/or better dynamic range; after registering/matching signal levels between the two images and obtaining a transformation data as “correction control information”, the two images can be then aligned using the transformation data to generate aligned images; then combine the aligned images to generate the composite image) for the advantages of combining proper image data between images for obtaining a composite image having better focus and/or better dynamic range. 
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to have “wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information” as notoriously well-known in the art for the presented advantages above.

Regarding claim 16, claim 16 reciting features corresponding to claim 13 is also rejected for the same reason above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/Quan Pham/Primary Examiner, Art Unit 2696